Appeal bydefendant (1) from a judgment of the Supreme Court, Queens County, rendered March 18, 1974, adjudicating him a youthful offender, after his plea of guilty of attempted burglary in the third degree, and imposing sentence and (2) by permission, from an order of the same court, made June 5, 1975, which denied his motion to vacate the said judgment. Order reversed, on the law, and motion remanded to Criminal Term for a hearing and new determination, which hearing shall be held expeditiously; the appeal from the judgment is held in abeyance in the interim. Under the circumstances presented, defendant’s motion should not have been denied without a hearing. Hopkins, Acting P. J., Cohalan, Rabin, Shapiro and Titone, JJ., concur.